      Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 1 of 26 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

Fairman Studios, LLC,                )
                                     )
      Plaintiff,                     )                 No.
                                     )
v.                                   )
                                     )
Metro Chicago Surgical Oncology, LLC )
                                     )
      Defendant                      )


                    COMPLAINT FOR COPYRIGHT INFRINGEMENT

       Plaintiff Fairman Studios, LLC (hereinafter “Fairman” or “Plaintiff”), for its Complaint

against defendant Metro Chicago Surgical Oncology, LLC (“MCSO”) (“Defendant”), alleges as

follows.

                                        INTRODUCTION

       1.      This is an action for direct copyright infringement brought by Plaintiff Fairman

Studios, LLC against Defendant.

                                 JURISDICTION AND VENUE

       2.      This Court has personal jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant by virtue of (a) its

transacting, doing and soliciting business in the Northern District of Illinois, and/or (b) a

substantial part of the relevant events occurring in the Northern District of Illinois.




                                                  1
      Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 2 of 26 PageID #:2




        4.      Venue in this District is proper under 28 U.S.C. § 1391(b) and (c) and/or 28

U.S.C. § 1400(a). A substantial part of the acts of infringement complained of herein occurred in

this District, and/or this is a District in which Defendant can be found.

                                           THE PARTIES

        5.      Plaintiff is a limited liability company registered in the State of Delaware with a

place of business at 4474 Columbia Road, Ellicott City, MD 21042.

        6.      Defendant MCSO is a limited liability company registered in the State of Illinois

with a place of business at 1201 Old Glenview Road, Suite 130, Wilmette, Illinois 60091.

                                               FACTS

                                 Background of Jennifer Fairman

        7.      Jennifer E. Fairman, CMI, FAMI (“Ms. Fairman”), owner of Fairman Studios,

LLC, is a certified medical illustrator, one of approximately one thousand medical illustrators

worldwide. She has created illustrations for medical and healthcare clients for nearly 20 years.

Her highly detailed and technical illustrations have appeared in numerous publications, including

textbooks, circulars and electronic publications by the American Urological Association, The

National Institutes of Health, the Smithsonian, The Journal of Bone & Joint Surgery, Harcourt,

Inc. and Houghton Mifflin, among others. Major biotech, medtech and pharmaceutical

companies including AstraZeneca, Bayer, Merck and Eli Lilly & Company also have obtained

licenses from Plaintiff to use these illustrations.

        8.      In the course of her career, Ms. Fairman has won numerous prestigious awards

recognizing her illustrations’ excellent capacity to clarify complex scientific concepts, including

awards from the National Science Foundation and the Association of Medical Illustrators, among

others. Since 2009 alone, her awards include:



                                                      2
       Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 3 of 26 PageID #:3




   •     Best Multispecialty Video, Transvaginal Extraction at Donor Nephrectomy,18thSociety

of Laparoendoscopic Surgeons Annual Meeting & Endoscopic Expo (2009)

   •     Max Brödel Award of Excellence, Professional Instructional Tone, Laparoscopic Gastric

Band Placement, Association of Medical Illustrators National Meeting (2009)

   •     Award of Merit, Professional Editorial, Branched Tricarboxylic Acid Metabolism in

Plasmodium Falciparum, Association of Medical Illustrators National Meeting (2010)

   •     Award of Merit, Professional Instructional Tone, Thoracoscopic Repair of Esophageal

Diverticulum, Association of Medical Illustrators National Meeting (2010)

   •     Award of Excellence, Professional Editorial, Killer in The Blood: Mapping Malaria’s

Lethal Lifecycle, Association of Medical Illustrators National Meeting (2011)

   •     Ralph Sweet Member's Choice Award, Killer in The Blood: Mapping Malaria’s Lethal

Lifecycle, Association of Medical Illustrators National Meeting (2011)

   •     Muriel McLatchie Miller Fine Art Award, Exploring Flora – Cicada I, Association of

Medical Illustrators National Meeting (2011)

   •     Finalist Honor, Posters and Graphics Category, National Science Foundation, Killer in

The Blood: Mapping Malaria’s Lethal Lifecycle, International Science and Engineering

Visualization Challenge (2011)

   •     Giliola Gamberini Award, Selected Works, Finalist Honor, International Competition for

Medical and Scientific Illustration, Department of Biomedical and Neuromotor Sciences of Bologna

University in collaboration with the Instituto Ortopedico Rizzoli of Bologna, Bologna, Italy

(2015)

   •     Ralph Sweet Member’s Choice Award, Z-Ring Stabilization and Constriction Rate

Modulation of the ZapA-ZapB-MatP Protein Network, Association of Medical Illustrators


                                                 3
       Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 4 of 26 PageID #:4




National Meeting (2015)

   •    Finalist Honor, Posters and Graphics Category, VIZZIES, National Science Foundation,

International Science and Engineering Visualization Challenge (2015)

   •    Finalist Honor, Illustration Category, VIZZIES. National Science Foundation (2015)

   •    People’s Choice Award, Illustration Category, VIZZIES, National Science Foundation,

published in Popular Science (2015)

   •    Award of Excellence, Professional Editorial, Snip vs. Shred, Association of Medical

Illustrators National Meeting (2016)

   •    Award of Excellence, Professional Illustrated Book, The Atlas of Minimally Invasive

Surgical Operations, Association of Medical Illustrators National Meeting (2018)

   •    IBPA Silver Award for Health and Fitness, Diabetes Head to Toe: Everything You Need

to Know about Diagnosis, Treatment, and Living with Diabetes, Johns Hopkins University Press

(November 2018)

   •    Spring 2019 Silver – Digital Health Awards, The Johns Hopkins Patient Guide to

Diabetes Website (2019)

   •    Jurors’ Choice, Images from Science 3, Snip vs. Shred, Rochester Institute of Technology

and Johns Hopkins University School of Medicine (2019)

                                       The Works at Issue

        9.     Fairman created and is the author of the following five illustrations: male anatomy

(anterior view), male pelvis (mid-sagittal view), bladder, prostate and penis (in coronal view) and

prostate (coronal view) (Exhibit A).

        10.    In 2003, Fairman created and licensed the five illustrations shown in Exhibit A

(each individually a “Work” and collectively the “Works”) to the American Urological


                                                4
      Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 5 of 26 PageID #:5




Association and its affiliate the Urological Care Foundation for use on the Urological Care

Foundation website and incorporation into brochures produced and distributed by these

organizations. Fairman retained ownership of all copyright rights in the Works and the right to

license the Works to third parties.

       11.       Each Work, along with other original medical illustrations created by Fairman, is

licensed on an individual basis by Fairman through her website www.illustr8science.com, and

therefore each illustration individually has independent economic value.

       12. Copyrights in the Works were registered by Fairman as part of a group of drawings,

entitled Urology Health Illustration Series, on April 26, 2016 (Copyright Reg. No. VA 2-021-

242). A copy of the registration certificate is attached as Exhibit B.

             The American Urology Association and Urological Care Foundation

       13.       Use of Fairman’s illustrations licensed to the American Urology

Association/Urological Care Foundation is tightly controlled. Specifically, and as described in

the Urology Care Foundation Link Policy (the “Link Policy”) (Exhibit C), “[u]nless otherwise

indicated, The Urology Care Foundation requires permission for individual pages or content to

be to be copied or reproduced for distribution. Users may not reproduce, publish, transmit,

distribute, display, modify, create derivative works from, sell or participate in any sale of or

exploit in any way, in whole or in part, any of the contents of this site, without prior written

permission.”

       14. The Link Policy also states that the Urology Care Foundation

       “may grant the owner of an approved website permission to use a hypertext link on his or
       her Web site, provided:

             •   Individuals or organizations wishing to link to the Urology Care Foundation Web
                 site should direct their link to http://www.urologyhealth.org for permission.



                                                  5
     Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 6 of 26 PageID #:6




             •   Any text-only link must clearly be marked "Urology Care Foundation" The link
                 must "point" to the URL www.UrologyHealth.org and to any other page(s) within
                 the Web site.

             •   The appearance, position and other aspects of either the link or the host Web site
                 may not be such as to damage or dilute the goodwill associated with the
                 Foundation's name and trademarks and is permitted at the sole discretion of the
                 Foundation.

             •   The appearance, position and other aspects of either the link or the host Web site
                 may not create the false appearance that an entity other than Urology Care
                 Foundation is associated with or sponsored by the Foundation.

             •   Urology Care Foundation reserves the right to revoke its consent to the link at any
                 time in its sole discretion by amending these Terms of Use. Urology Care
                 Foundation is not responsible for the information or materials contained on the
                 host Web site. Links to this Web site are provided for convenience of reference
                 only and are not intended as an endorsement by Urology Care Foundation of the
                 organization or individual operating the host Web site or a warranty of any type
                 regarding the host Web site or the information on the host Web site.”

       15.       On information and belief, neither American Urological Association nor the

Urology Care Foundation ever granted permission to Defendant to copy or display Plaintiff’s

works in any manner. Indeed, under the terms of the American Urology Association/Urological

Care Foundation’s agreement with Fairman, they are prohibited from granting any permission or

license to reproduce and use the Works without Fairman’s express permission.

                               Infringement of Works by Defendant

       16.       In late February 2020, Plaintiff discovered that, without its permission, Defendant

copied and displayed images of the Works on pages of its website located at URL

www.mcsodoctors.com, specifically:

                 •   https://mcsosdoctors.com/prostate-biopsy and
                 •   https://mcsodoctors.com/anatomy-image
(See Exhibit D)




                                                  6
      Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 7 of 26 PageID #:7




       17.      On information and belief, Defendant first copied and displayed the images of the

Works sometime in 2018, after the copyright in the Works was registered.

       18.      The images of the Works appearing on Defendant’s website are exact copies of

Plaintiff’s original illustrations. Defendant simply cut and pasted copies of the Works from the

UCF website in contravention of the UCF Link Policy and without Plaintiff’s authorization.

       19.      Fairman’s hand-written copyright notice, which is included on all of her

illustrations, was deliberately removed or otherwise obscured by Defendant from four of the five

infringed works displayed on Defendant’s website. The deletions of Fairman’s copyright notice

constitute the only alterations to the Works appearing on Defendant’s website.

       20.      On March 3, 2020, Plaintiff, through the undersigned counsel, sent a letter to

Defendant demanding the immediate removal of the Works from Defendant’s website and

seeking damages for the infringement of the Works. The copies of the Works were subsequently

removed from Defendant’s website.

       21.      Following multiple exchanges of correspondence between Defendant’s counsel

and Plaintiff’s counsel regarding payment of damages, the matter remains unresolved.

                                            COUNT ONE

                                 COPYRIGHT INFRINGEMENT

       22.      Fairman repeats and re-alleges the allegations set forth in paragraphs 1 through

21.

       23.      Fairman is the author, owner and copyright holder of the Works identified in this

Complaint.

       24.      Plaintiff has been and still is the sole owner of all rights, title, and interest in and

to the Works.



                                                    7
      Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 8 of 26 PageID #:8




       25.     Defendant unlawfully and willfully copied and displayed the five Works in

violation of the exclusive rights belonging to Plaintiff as owner of the copyright in the Works

under 17 U.S.C. § 106.

       26.     As a direct and proximate result of its wrongful conduct, Defendant has deprived

Fairman of license fees, profits and other benefits rightfully belonging to Fairman.

       27.     Based on information and belief, Defendant, as a result of its wrongful conduct,

has realized profits and other benefits rightfully belonging to Fairman.

       28.     Accordingly, Fairman seeks an award of actual damages plus Defendant’s profits

attributable to the infringement that are not taken into account in computing actual damages,

pursuant to 17 U.S.C. §§ 504 and 505.

       29.     Alternatively, Fairman is entitled to recover the maximum allowable statutory

damages in the amount of $150,000 pursuant to 17 U.S.C. § 504(c), for each of the five Works,

for a total of $750,000, on account of Defendant MCSO’s willful infringement, as evidenced by

its awareness and removal of Fairman’s copyright notice.

       30.     Plaintiff is further entitled to its attorney’s fees and full costs as the prevailing

party pursuant to 17 U.S.C. § 505.

                                           COUNT TWO

                           False Copyright Management Information

       31.     Fairman incorporates by reference all of the allegations of paragraphs 1 through

30.

       32.     Defendant unlawfully and willfully removed or deliberately obscured Fairman’s

copyright notice from four of the five infringed works in violation of 17 U.S.C. §1202(a).




                                                   8
      Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 9 of 26 PageID #:9




       33.     As a result, Defendant has deprived Fairman of the ability to claim credit and

otherwise be associated with her Works.

       34.     Based on information and belief, Defendant, as a result of their wrongful conduct,

has realized profits and other benefits rightfully belong to Fairman.

       35.     Accordingly, Fairman seeks an award of actual damages plus Defendant’s profits

attributable to the violation that are not taken into account in computing the actual damages

pursuant to 17 U.S.C. §1203(c)(2).

       36.     Alternatively, Fairman is entitled to recover the maximum allowable statutory

damages in the amount of $25,000.00 pursuant to 17 U.S.C. §1203(c)(3)(B) for each of the four

Works from which her copyright notice was removed, for a total of $100,000.00.

                                         COUNT THREE

                                            Injunction

       37.     Fairman incorporates by reference all the allegations of paragraphs 1 through 36.

       38.     Based on information and belief, Defendant retains electronic or paper copies of

the Works or other illustrations created and owned by Fairman and may intend to use, license,

display or publish them in the future.

       39.     Such use, license, display or publication of the Works in any manner will cause

Fairman to sustain substantial and irreparable injury that cannot fully be compensated for or

measured in money.

       40.     Fairman is informed and believes, and on that basis avers that unless enjoined and

restrained by this Court, Defendant will infringe Fairman’s rights in the Works or other

illustrations created by and owned by Fairman and the copyrights therein. Pursuant to 17 U.S.C.




                                                 9
    Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 10 of 26 PageID #:10




§ 502, Fairman is entitled to an injunction prohibiting infringement of its copyright and exclusive

rights under copyright.

       41.     Fairman is further entitled to her attorney’s fees and full costs as the prevailing

party, pursuant to 17 U.S.C. §502.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court enter judgement in its favor on each and

every claim for relief set forth above and award it relief including, but not limited to the

following:

       A.      Statutory damages in the amount of $150,000.00 for each of the five Works

infringed, pursuant to 17 U.S.C. 504(c)(2), for a total $750,000.00 from Defendant.

       B.      Alternatively, Fairman’s actual damages or profits of Defendant attributable to the

infringement of the five works not taken into account in computing actual damages, pursuant to

17 U.S.C. § 504(b).

       C.      Statutory damages in the amount of $25,000.00 for each of the four works bearing

false copyright management information pursuant to 17 U.S.C. § 1203(c)(3)(B), for a total of

$100,000.00.

       D.      Alternatively, for each of the four works bearing false copyright management

information actual damages plus Defendants’ profits attributable to the violation of 17 U.S.C.

§1202 that are not taken into account in computing the actual damages pursuant to 17 U.S.C.

§1203(c)(2).

       E.      Fairman’s costs and reasonable attorney’s fees and disbursements in this action

pursuant to 17 U.S.C. § 505.




                                                 10
    Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 11 of 26 PageID #:11




       F.      A permanent injunction enjoining Defendant and all persons in active concert or

participation with Defendant from copying and displaying the Works or any other illustrations

created and owned by Fairman in any manner on any print or media platform without limitation.

       G.      An order requiring Defendant to destroy all paper and electronic copies of

materials containing unauthorized copies of the Works or any other illustrations created and

owned by Fairman.

       H.      Such other and further relief as this Court deems just and proper.



Dated: June 11, 2020                         ATTORNEYS FOR FAIRMAN STUDIOS, LLC


                                             __/s/__David C. Deal__________
                                             David C. Deal (VA Bar No.: 86005)
                                             The Law Office of David C. Deal, P.L.C.
                                             P.O. Box 1042
                                             Crozet, VA 22932
                                             Phone: (434) 233-2727
                                             Email: david@daviddeal.com


                                             Louis J. Levy
                                             Belles Katz LLC
                                             12115 Trailridge Drive
                                             Potomac, MD 20854
                                             Phone: (240) 453-9211
                                             Email: llevy@belleskatz.com


                                             Tobey B. Marzouk
                                             Marzouk & Parry, PLLC
                                             1901 Pennsylvania Ave., NW, Suite 607
                                             Washington, DC 20006
                                             Phone: (202) 463-7293
                                             Email: tmarzouk@mptechlaw.com




                                                11
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 12 of 26 PageID #:12




                               EXHIBIT A




                                    12
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 13 of 26 PageID #:13




                                    13
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 14 of 26 PageID #:14




                                    14
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 15 of 26 PageID #:15




                                    15
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 16 of 26 PageID #:16




                               EXHIBIT B




                                    16
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 17 of 26 PageID #:17
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 18 of 26 PageID #:18
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 19 of 26 PageID #:19
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 20 of 26 PageID #:20
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 21 of 26 PageID #:21




                               EXHIBIT C
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 22 of 26 PageID #:22




                                    22
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 23 of 26 PageID #:23




                                    23
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 24 of 26 PageID #:24




                               EXHIBIT D
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 25 of 26 PageID #:25




                                    25
Case: 1:20-cv-03415 Document #: 1 Filed: 06/11/20 Page 26 of 26 PageID #:26




                                    26
